DETAILED ACTION
Election/Restrictions

This application contains claims directed to the following patentably distinct species:

Species I, Figure 9, transparent display device having include an organic light emitting diode OLE1 that emits light of the first color and the 1-1 circuit unit C1-1 that drives the organic light emitting diode OLE1. The 1-1 auxiliary sub-pixel APIX1-1 may include an auxiliary organic light emitting diode OLE2 that emits light of the first color. The auxiliary organic light emitting diode OLE2 may be driven by the 1-1 circuit unit C1-1.

Species II, Figure 10, transparent display device having the 1-1 sub-pixel PIX1-1 and the 1-1 auxiliary sub-pixel APIX1-1 may not be partitioned by the bank layer BN. That is, the bank layer BN may not be located between the 1-1 sub-pixel PIX1-1 and the 1-1 auxiliary sub-pixel APIX1-1. In this case, the aperture ratio can be further improved. On the substrate SUB  on which the bank layer BN has been formed, the organic emission layer OL and the second electrode E2 may be located in sequence.

Species III, Figure 11, transparent display device having the 1-1 sub-pixel PIX1-1 in the first area EA may be disposed adjacent to the 1-1 auxiliary sub-pixel APIX1-1 in the second area TA in the first direction. The 1-1 sub-pixel PIX1-1 may include the organic light emitting diode OLE1 that emits light of the first color and the 1-1 circuit unit C1-1 that drives the organic light emitting diode OLE1. The 1-1 auxiliary sub-pixel APIX1-1 

Species IV, Figure 13, transparent display device having the 1-1 sub-pixel PIX1-1 in the first area EA may be disposed adjacent to the 1-1 auxiliary sub-pixel APIX1-1 in the second area TA in the first direction. The 1-1 sub-pixel PIX1-1 may include the organic light emitting diode OLE1 that emits light of the first color and the 1-1 circuit unit C1-1 that drives the organic light emitting diode OLE1. The 1-1 auxiliary sub-pixel APIX1-1 may include the auxiliary organic light emitting diode OLE2 that emits light of the first color. The auxiliary organic light emitting diode OLE2 may be driven by the 1-1 circuit unit C1-1. [0138] More specifically, the 1-1 circuit unit C1-1 may be located on the substrate SUB. The 1-1 circuit unit C1-1 may include at least one transistor and at least one capacitor. The passivation layer PAS and the overcoat layer OC may be formed in sequence on the substrate SUB on which the 1-1 circuit unit C1-1 has been formed. The overcoat layer OC may be patterned and removed from the second area TA.

The species are independent or distinct because species comprise different processing parameters or elements in the device. In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non-patent language, or deploying 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
 The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SHEIKH MARUF/Primary Examiner, Art Unit 2828